MEMORANDUM**
Kathleen Morgan Cottrell appeals the district court’s summary judgment for defendant in her 42 U.S.C. § 1983 action, alleging that a prison bus driver violated substantive due process by pushing her as she was exiting a bus, causing serious pain to her left knee and left hip. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment because Cottrell failed to raise any genuine issue of material fact as to whether defendant Berg’s conduct was so brutal and offensive to human dignity as to “shock the conscience.” See Thompson v. Souza, 111 F.3d 694, 701 (9th Cir.1997) (stating Fourteenth Amendment standard); Fed. Trade Comm’n v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir.1997) (holding that a conclusory, self-serving affidavit is insufficient to create a genuine issue of material fact).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.